Citation Nr: 0514330	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  02-07 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES
 
1.	Entitlement to service 
connection for pulmonary/respiratory disability claimed as 
chronic obstructive pulmonary disease (COPD).

2.	Entitlement to service 
connection for hearing loss.

3.	Entitlement to service 
connection for an eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1978.     

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
in which the RO denied service connection for COPD, hearing 
loss, and refractive error.  In March 2002, the veteran filed 
a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in May 2002, and the veteran filed a 
substantive appeal later that same month.  

In October 2003, the Board remanded these matters to the RO 
for further action. After completing the requested action, 
the RO continued its denial of service connection for COPD, 
hearing loss, and an eye disability (characterized as 
refractive error), as reflected in a December 2004 
supplemental SOC (SSOC).

The Board's decision on the claims for service connection for 
hearing loss and for an eye disability is set forth below.  
The claim for service connection for respiratory disability 
claimed as COPD is addressed in the remand following the 
order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  The RO 
will notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims for service connection for hearing loss 
and for an eye disability has been accomplished.

2.	Hearing loss was not shown in service, and there is no 
competent evidence of a nexus between any current hearing 
loss and military service.

3.	While developmental or congenital eye conditions were 
diagnosed in and post service, there is no competent evidence 
to establish that the veteran currently has, or has ever had, 
any eye condition recognized as a disability for VA purposes. 


CONCLUSIONS OF LAW

1.	The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A.   §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2004).

2.	The criteria for service connection for an eye disability 
are not met.                  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims for service 
connection for hearing loss and for an eye disability has 
been accomplished.  

Through the May 2002 SOC, the December 2004 SSOC, the RO's 
letters of August 2001 and February 2003, and a May 2004 
letter sent to the veteran from the AMC, the veteran and his 
representative have been notified of the legal criteria 
governing the claims, the evidence that has been considered 
in connection with the appeal, and the bases for the denial 
of the claims.  After each, they were given the opportunity 
to respond.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claims.  

Pursuant to the aforementioned documents, the veteran also 
has been afforded the opportunity to present evidence and 
argument in support of his claims.  In its August 2001 
letter, the RO requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
VA treatment records, as well as requested that the veteran 
submit any additional evidence in his possession.  In its 
February 2003 letter, the RO requested that the veteran 
provide authorization to obtain any outstanding private 
medical records, and information to obtain any VA treatment 
records, employment records, or records from other Federal 
agencies.  The RO again requested that the veteran submit any 
additional evidence in support of his claims.  

In a May 2004 letter sent to the veteran, the AMC requested 
that the veteran provide information to enable it to obtain 
any VA or private treatment records, employment records, 
records from other Federal agencies, or records from state 
and local government agencies, as well as requested that the 
veteran submit any additional evidence in his possession.  

Through these letters, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by          38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
appeal has not prejudiced the veteran in any way.  

As indicated above, the RO issued the May 2002 SOC explaining 
what was needed to substantiate the claims within two months 
of the veteran's March 2002 NOD of the January 2002 rating 
decision on appeal, and the veteran was thereafter afforded 
the opportunity to respond.  Moreover, the veteran has been 
notified of the VCAA duties to notify and assist through the 
RO's letters of August 2001 and February 2003, and through 
the May 2004 letter sent from the AMC; neither in response to 
these letters, nor at any other point during the pendency of 
this appeal, has the veteran informed the RO of the existence 
of any evidence that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims for 
service connection for hearing loss and for an eye 
disability.  As indicated below, the RO has obtained 
hospitalization and outpatient treatment reports from the 
Tuscaloosa VA Medical Center (VAMC), dated from March 2001 to 
June 2002, as well as the veteran's service personnel 
records.  The veteran has also submitted in support of his 
claims, treatment records from Dr. J. Mosley, private 
physician, and various personal statements.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims for service connection for 
hearing loss and for an eye disability. 

II.	Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.   § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

A.	Hearing Loss

The veteran's service medical records (SMRs) reflect that on 
entrance examination in November 1975, pure tone thresholds, 
in decibels, were as follows:     






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
-
15
LEFT
10
5
5
-
10

(No value was provided for pure tone thresholds for either 
ear at 3000 Hertz.)  

On separation examination in August 1978, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
15
LEFT
5
10
0
5
5

The medical evidence since discharge from service, includes a 
July 2001 treatment report from Dr. J. Mosley, which notes a 
diagnosis of, inter alia, decreased auditory acuity.    

Treatment records from the Tuscaloosa VAMC dated from March 
2001 to June 2002, include a March 2001 VA nurse 
practitioner's report that noted that the veteran had some 
hearing loss that did not interfere with the management of 
any of his other health conditions.  

In its January 2002 rating decision, the RO denied service 
connection for hearing loss.  In his May 2002 substantive 
appeal, the veteran contended that his recent hearing loss 
problems were the result of in-service noise exposure, in 
connection with his military occupational specialty (MOS) as 
a Field Artilleryman.   

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

Considering the competent evidence in light of the criteria 
cited to above, the Board finds that service connection for 
hearing loss is not warranted.    

In this case, while there is some evidence of a recent 
decrease in auditory acuity, there is no competent evidence 
that specifically establishes hearing loss in either ear to 
an extent to constitute a disability for VA purposes.  
Nonetheless, even if more detailed and comprehensive findings 
were available regarding the veteran's presently claimed 
hearing problems that indicated an actual hearing loss 
disability (in accordance with the requirements of 38 C.F.R. 
§ 3.385), there is no competent evidence of a nexus between 
any current hearing loss and military service.   

As indicated above, the veteran's SMRs reflect no complaints, 
findings, or  diagnosis of hearing loss.  The results of 
audiograms conducted at induction, as well as at separation 
from service, do not demonstrate any hearing loss to an 
extent recognized as a disability under 38 C.F.R. § 3.385, 
nor do these audiograms evidenceany significant threshold 
shift.  Rather, the first record of any complaint or symptoms 
related to hearing loss is a July 2001 private physician's 
letter, which the Board notes is dated more than 20 years 
after separation from service.  Moreover, the medical 
evidence of record from both VA and private treatment 
providers is limited to the current treatment of the 
veteran's hearing loss, and does not include any opinion 
regarding the etiology of hearing loss, including whether it 
is of service origin.  The veteran has alleged that his 
recent hearing-related problems are related to general noise 
exposure in his military occupational duties as a Field 
Artilleryman; however, there is no objective support to these 
allegations.  In fact, service personnel records reflect that 
for a significant portion and possibly the majority of his 
service, the veteran's occupational duties involved an 
assignment as a personnel records specialist, and SMRS 
document no instances of noise exposure.  Further, neither 
the veteran nor his representative has submitted or alluded 
to the existence of any evidence that corroborates either the 
veteran's assertions of in-service noise exposure, or medical 
evidence of a nexus between any such exposure and current 
hearing loss.



B.	Eye Disability

The report of the veteran's entrance examination notes that 
the veteran had 20/20 vision in both eyes.

On separation from service, the veteran had vision of 20/20 
in his right eye and 20/25 in his left eye; it was noted that 
the loss of visual acuity in the left eye was the result of 
refractive error.  The report of the separation examination 
further indicates that the veteran's PULHES profile was 
adjusted from 1 to 2 under the category of the eyes.  [PULHES 
is the six categories into which a physical profile is 
divided.  The P stands for physical capacity or stamina; the 
U for upper extremities; the L for lower extremities; the H 
for hearing and ear; the E for eyes; and the S stands for 
psychiatric.  The number 1 indicates that an individual 
possesses a high level of medical fitness and, consequently 
is medically fit for any military assignment.]  

In July 2001, Dr. J. Mosley stated that the veteran appeared 
to be experiencing vision impairment.

A June 2001 VA optometrist's report notes an impression of 
mixed astigmatism and presbyopia in both eyes, with overall 
eye health normal, and also reflects that the veteran 
received a prescription for eyeglasses.  

The Board finds that the claim for service connection for an 
eye disability must be denied because the first essential 
criterion for a grant of service connection-competent 
evidence of the claimed disability-has not been met.  

As indicated above, refractive error was diagnosed in 
service, and mixed astigmatism and presbyopia were diagnosed 
in June 2001.  Thus, the evidence reflects only diagnoses of 
eye conditions for which service connection may not be 
granted.  Under 38 C.F.R. § 3.303(c), congenital or 
developmental abnormalities, such as refractive error of the 
eye, are not considered "diseases or injuries" within the 
meaning of applicable legislation governing the awards of 
compensation benefits, and hence, do not constitute a 
disability for VA compensation purposes.  As the veteran's 
presbyopia and astigmatism also constitute congenital or 
developmental abnormalities, these conditions are not 
"diseases" or "injuries" for the purposes of service 
connection.  See McNeely v. Principi, 3 Vet. App. 357, 364 
(1992); Parker v. Derwinski, 1 Vet. App. 522 (1991).  

Moreover, while service connection may be granted in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is 
simply no evidence that such occurred in this case.  While 
the  report of the veteran's separation examination notes 
that visual acuity in the left eye had decreased from 20/20 
to 20/25 as a result of refractive error, there is no 
suggestion that that an in-service event caused or 
contributed to the progression of refractive error.  
Significantly, moreover, such progression is not shown to 
have resulted in a disability for compensation purposes.    

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  Hence, in the absence of competent 
evidence that the veteran has the claimed disability-upon 
which a grant of service connection can be predicated-there 
can be no valid claim for service connection for such a 
disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

C.	Conclusion

For all the foregoing reasons, the claims for service 
connection for hearing loss and for an eye disability must be 
denied.  

The Board has taken into consideration the veteran's 
assertions in connection with each claim.  However, as 
indicated above, each claim decided herein turns on a medical 
matter, and, as a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to provide a probative opinion on a medical matter..  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine in adjudicating each claim for 
service connection.  However, as the competent evidence 
simply does not support either of the veteran's claims, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-
56 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for an eye disability is denied.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claim remaining for service connection for COPD is 
warranted, even though it will, regrettably, further delay a 
decision on this matter.

The veteran's SMRs include a notation of a February 1976 
impression of a sinus infection.  On separation, it was noted 
that the veteran had coarse rhonchi with occasional 
inspiratory wheezing; a further notation to the separation 
examination report (added since the date of the examination) 
states that the veteran on examination was suffering from a 
chronic cold, which had since resolved.  

A July 2001 private physician's report notes a medical 
history of COPD with chronic bronchitis, and a diagnosis of 
COPD.  VA outpatient records dated in October and November 
2001, also document a history of COPD, and bronchitis.   

Thus, the record includes medical evidence of in- and post-
service pulmonary/respiratory problems, and the veteran's 
assertions as to a relationship between the two.  However, a 
more definitive opinion as to the nature of any current 
pulmonary/respiratory disability, and the medical 
relationship, if any, between any such disability and 
service, would be helpful in resolving the claim remaining on 
appeal.  See 38 U.S.C.A. § 5103A.    

Accordingly, the RO should arrange for the veteran to undergo 
examination by a VA physician at an appropriate medical 
facility.  The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2004).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
medical facility.  

Prior to arranging for the veteran to undergo further VA 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes treatment records from the Tuscaloosa 
VAMC, dated from March 2001 to June 2002.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should undertake appropriate 
action to obtain all outstanding pertinent medical records 
from the Tuscaloosa VAMC since June 2002, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004) as regards 
requesting records from Federal facilities.  

To ensure that all due process requirements are met with 
respect to each of the claims on appeal, the RO should also 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claim.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See   38 U.S.C.A § 5103(b)(1) 
(West 2002); but see also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for COPD.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should undertake appropriate 
action to obtain from the Tuscaloosa VAMC 
all outstanding pertinent records of 
evaluation and/or treatment for the 
veteran's respiratory problems, to 
include COPD, since June 2002.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2004) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file. 

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA pulmonary/respiratory examination, by 
a physician, at an appropriate VA medical 
facility.  The entire claims file must be 
made available to the each physician 
designated to examine the veteran, and 
each examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on the examination and review of 
the record, the examiner should clearly 
identify all current 
pulmonary/respiratory disability suffered 
by the veteran, to include whether he 
currently has COPD.  With respect to each 
diagnosed pulmonary/respiratory 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
disability is medically related 
toservice, to include the symptoms noted 
in the veteran's service medical records.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a 
pulmonary/respiratory disability, claimed 
as COPD, in light of all pertinent 
evidence and legal authority.

8.	If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


    

	                     
______________________________________________
	JACQUELINE E.MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs


